DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
Applicants' arguments, filed 06/13/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 31-38, 41-51 remain rejected under 35 U.S.C. 103 as being unpatentable over Knohl et al., (US 3,997,659, cited in IDS) in view of Deconinck (US 2015/0056151).
Knohl et al. teaches hair bleaching compositions containing arginine, a peroxide compound and a bleaching accelerator (Abstract).
The compositions comprise “from about 0.1 to about 20% by weight” of the arginine; “from about 1 to about 10% by weight of a water-soluble peroxide compound”; and “from about 1 to 10% by weight of a water-soluble hair bleaching accelerator”, wherein the composition has “a pH of from about 8 to about 11 in aqueous solution” (col. 2, lines 24-34).
The peroxide component “is preferably hydrogen peroxide” (col. 4, lines 11-12) and may “also include sodium perborate” (Id. lines 20-22), as per claim 34.
The compositions include peroxide-stable buffers for maintaining pH including “ortho-, meta-, tri-polyphosphate salts” (col. 4, lines 50-59), as per claims 40-45. 
The prior art teaches a specific embodiment comprising arginine hydrochloride, 4% sodium tripolyphosphate (linear polyphosphate derivative) , 6% ammonium peroxydisulfate (peroxygenated salt), 3% hydrogen peroxide, and water (col. 5, Example I).

Knohl et al. does not teach a bicarbonate or a bicarbonate-generating system.

Deconinck teaches methods and compositions for “bleaching keratin fibers” comprising at least one basifying agent (Abstract).
Bleaching agents include mixtures of oxidizing agents selected from perborates, persulfates, and hydrogen peroxide (p. 3, para. [0072]), as per claim 34.
The compositions utilize “sodium bicarbonate” (p. 2, para. [0043]; clms. 36-38) as basifying agent for raising the pH of the compositions (see p. 1, para. [0003]). The basifying agents may be present “from 0.1% to 30% by weight” (p. 3, para. [0063]), as per claim 31.
The compositions further comprise “one or more water-soluble organic solvents, e.g. benzyl alcohol, which may be present from “0.1% and 35% by weight”, (p. 3, paras. [0068-0069]), as per claim 51 (benzyl alcohol has a Hansen solubility parameter δH value greater than 0 and less than 16 MPA½); stabilizers aqueous hydrogen peroxide, e.g. “alkali metal or alkaline-earth metal pyrophosphate” (p. 3, para. [0075]), which would have included sodium pyrophosphate, as per claims 40-46, present “from 0.0001% to 5% by weight” (p. 3, para. [0076]), as per claim 47; nonionic and anionic surfactants (p. 7, para. [0170]), as per claim 48, present from 0.1% to 50% by weight (p. 7, para. [0172]); fatty substances chosen from triglycerides, non-silicone waxes (p. 4, para. [0089]), present “in a content greater than or equal to 10% by weight” (p. 4, para. [0087]) as per claim 49-50.
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a bicarbonate, e.g. sodium bicarbonate, to the compositions of Knohl et al. since the compositions of Knohl et al. have an alkaline pH, and sodium bicarbonate is used in the prior art as a basifying agent for increasing or maintaining an alkaline pH of compositions, as taught by Deconinck.  The artisan would have had a reasonable expectation of success with the addition insofar as Knohl et al. teaches use of carbonates for modifying pH (col. 4, lines 54-57). 
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have also been obvious to add the organic solvents, surfactants, alkali metal pyrophosphates, and fatty substances of Deconinck to the compositions of Knohl, based on their recognized suitability for their intended use in hair bleaching compositions.  The artisan would have had a reasonable expectation of success with the additions insofar as Knohl et al. teaches, “The present compositions can contain various other adducts to provide a more cosmetically acceptable product” (col. 5, lines 21-23).
Response to Arguments
Applicant argues that the addition of bicarbonate to the compositions of Knohl et al. would have been redundant and solely based on hindsight reconstruction (p. 10-13).
The Examiner disagrees.
In regard to redundancy, the arguments of counsel cannot take the place of evidence in the record (see MPEP 2145 relying on In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). No evidence has been presented demonstrating redundancy from the addition of bicarbonate in the compositions of Knohl et al.
Further, the phosphate and carbonate salts of arginine are not required, and nowhere does the reference teach that these salts of arginine are sufficient to replace known buffering agents and/or maintain/provide an alkaline pH for the compositions, as per the teaching of Knohl et al.
Again, Knohl et al. teaches, “peroxide containing hair bleaches are used in the basic pH range and bases such as the alkali metal hydroxides, ethanolamine, and the like can be used to adjust the pH” and “[a]ny of the common peroxide-stable buffers suitable for use in the pH range from 8 to 11 can be used herein for this purpose” (col. 4, lines 46-56).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In this case, the use of bicarbonate as a basifying agent to increase the pH of peroxide bleaching compositions was gleaned from the prior art, i.e. Deconinick.

Accordingly, it would have been obvious to use known bases and buffers for maintaining the alkaline pH of the compositions of Knohl et al.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612